Exhibit 10.3

PACIFIC CAPITAL BANCORP

STOCK OPTION AGREEMENT

This confirms the grant by Pacific Capital Bancorp (the “Company”) of a stock
option to the Employee identified herein (“Employee”) on the terms and
conditions set forth below and of the 2002 Stock Plan, effective January 22,
2002 and amended July 21, 2004, September 19, 2005, and December 12, 2006 (the
“Plan”), the terms of which are incorporated herein.

1. Grant Date.

2. Number of Options.  The number of options is specified on the Grant Summary
section of the website.

3. Exercise Price.  The Exercise Price is the closing price of Company stock on
the Grant Date and is specified on the Grant Summary section of this website.

4. Type of Option.  For tax purposes, the Option is a Non-Qualified Stock
Option.

5. Term of Option.  The term of the Option will begin as of the date of grant
set forth above and, unless sooner terminated in accordance with the terms of
the Plan, will expire on the 10-year anniversary of the grant date.  The
specific termination date is specified on the Grant Summary section of this
website.

6. Expiration.  The Option is subject to termination prior to the expiration of
the term of the Option set forth above in the event of the termination of
Employee’s employment with the Company or any of its subsidiaries or the
occurrence of certain other events specified in the Plan.

7. Exercise.  Except as otherwise specifically provided in the Plan, the Option
may not be exercised in whole or in part prior to the expiration of twelve
(12) months after the date of grant of the Option.

8. Vesting Schedule.  Beginning on the date of grant of the Option and
continuing until the Option has become fully exercisable, the Employee’s
interest in the Option shall vest on the Grant Date Anniversary and become
exercisable in accordance with the schedule indicated below:

 

Percentage of Shares Vested

  

Vesting Date

20%

   1st anniversary

20%

   2nd anniversary

20%

   3rd anniversary

20%

   4th anniversary

20%

   5th anniversary



--------------------------------------------------------------------------------

9. Restriction on Transfer of Option.  Except as otherwise specifically
permitted in the Plan, Employee may not transfer all or any portion of his/her
interest in the Option other than by will or the laws of descent and
distribution.

10. No Competition.  Employee agrees that it is reasonable for the Company to
require, as a condition to Employee’s receipt of the economic benefit afforded
by the Option, that Employee not engage in business activities competitive with
those of the Company and its subsidiaries.  The Employee agrees to the
conditions specified in Exhibit A attached to this Agreement.

11. Acknowledgement by Employee.  Employee acknowledges that (a) he/she has
received and reviewed a copy of the Plan and (b) the provisions of the Plan are
applicable to the Option.

12. Terms of Agreement.  Wherever the form of this Agreement provides for the
inclusion of additional information (such as the designation of the type of
Option in Section 4 above, the term of the Option in Section 5 above or the
vesting schedule for the Option in Section 8 above), such information shall be
deemed to be part of this Agreement for all purposes and, by his or her
acknowledgment of this agreement, Employee shall be deemed to have accepted such
additional information.